EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of AmREIT, Inc. (the Company) on Form10-Q for the period ended September 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, Chad C. Braun, Executive Vice President and Chief Financial Officer, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, in my capacity as an officer of the Company, that, to my knowledge: 1. The Report fully complies with the requirements of section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 15, 2010 /s/ Chad C. Braun Chad C. Braun Executive Vice President and Chief Financial Officer 43
